DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6, 8, 11-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (JP 2019519760 A) in view of Thiel (WO 2019158394 A1). 
Regarding claim 1, Brown discloses an additive manufacturing system (Abstract, lines 1-2, “…an additive manufacturing device…”), comprising: 
a build chamber comprising a patterned surface (Page 3, Para. 3, line 2, “…a build chamber 101…”, where the build chamber has a work surface 110), the patterned surface having indicia therein or thereon (Page 5, Para. 2, line 2, “…a reference pattern is placed in the work surface 110.”, where the reference pattern has indicia or markings through the plurality of lines in the pattern); 
an energy beam (EB) gun configured to emit an energy beam (Claim 1, lines 4-5, “The radiation beam to form a radiation beam…”); and 
a sensor configured to detect one or more emissions that are generated as a result of impingement of the energy beam on the patterned surface (Abstract, lines 7-8, “…the detector is for detecting radiation coming from the work surface collected by the beam steering optics of the second scanner…”), wherein the one or more emissions comprise characteristics that correspond to the indicia such that data encoded in the indicia can be obtained from the characteristics of the one or more emissions (Page 3, Para. 1, lines 6-8, “Calibrated to capture an image of the first test pattern and the second test pattern and compare the reference pattern stored in the memory of the control device with the first test pattern and the second test pattern camera is used.”, where information such as the actual positioning of the line segments in the reference pattern can be obtained through the images, Page 4, Para. 5, last 4 lines, “Correction values for the uncalibrated light module 106 are determined based on the difference between the actual position and the nominal position, as before, based on the correction values determined for multiple positions on the work surface 110 Then, a correction map or correction function can be determined.”).
Brown does not disclose:
the emissions from the energy beam being specifically X-ray emissions.
However, Thiel discloses, in the similar field of calibrating additive manufacturing systems (Abstract, line 1, “…calibrating an irradiation system…”), where a similar reference pattern is detected (Abstract, lines 15-16, “…a detecting unit (34) adapted to detect process emissions emitted from a region of an impingement point (36) on the irradiation plane (22)…”), where the emissions can be X-ray emissions (Page 10, lines 31-36, “The detecting unit may be adapted to detect thermal emissions and/or electromagnetic waves, in particular X-ray radiation, UV light, visible light, near-IR light, IR light, far-IR light or microwaves or the like . For this purpose, the detecting unit may comprise at least one suitable detector, for instance a pyrometric sensor, a photodetector…or any other type of detector as appropriate.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the detector from Brown to be able to detect X-ray emission as taught by Thiel.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the detector to access a greater amount of the electromagnetic spectrum, which would increase the flexibility of the detector in being able to calibrate the system in different conditions, as stated by Thiel, Page 10, lines 31-36, “The detecting unit may be adapted to detect thermal emissions and/or electromagnetic waves, in particular X-ray radiation, UV light, visible light, near-IR light, IR light, far-IR light or microwaves or the like . For this purpose, the detecting unit may comprise at least one suitable detector…”.
Regarding claim 3, modified Brown teaches the apparatus according to claim 1, as set forth above.
Modified Brown does not disclose:
further comprising an article of manufacture within the build chamber, wherein the patterned surface is a surface of the article of manufacture.
However, Thiel discloses a raw material powder that can be made into an article of manufacturing being within the build chamber (Page 13, lines 18-19, “…raw material powder 46 is selectively melted and/or sintered and/or otherwise activated for forming a three-dimensional work piece.”), where the reference pattern is on the surface of the powder (Page 14, line 1, “…irradiation pattern 32…”, where in Fig. 1 the irradiation pattern is located on the raw powder). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the reference pattern in modified Brown to be located on an article of manufacturing as taught by Thiel.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not needing additional calibration plates or calibration devices, instead the reference pattern can be made during the additive manufacturing process, as stated by Thiel, Page 15, lines 23-25, “In the case shown the raw material powder 46 is heated according to the first irradiation pattern 32.”.
Regarding claim 4, modified Brown teaches the apparatus according to claim 1, as set forth above, discloses further comprising a calibration plate (Inherently disclosed in Brown, Page 5, Para. 3, line 1, “…a reference artifact 207…”), wherein the patterned surface is a surface of the calibration plate (Inherently disclosed in Brown, Page 5, Para. 3, lines 1-2, “…a reference artifact 207 having a reference pattern thereon is placed in the additive manufacturing apparatus…”).
Regarding claim 6, modified Brown teaches the apparatus according to claim 1, as set forth above, discloses further comprising a control component communicatively coupled to the EB gun and the sensor (Inherently disclosed in Brown, Claim 34, lines 1-2, “A controller for controlling an additive manufacturing device…”, where the controller controls the radiation beam, Abstract, lines 4-5, “…control the beam steering optics of the pair of scanners, thereby directing the radiation beam…”, and the detector, Page 4, Para. 1, lines 1-4, “A controller 140…communicate with the detectors…”), the control component configured to: 
direct the EB gun to emit the energy beam such that the energy beam impinges on the patterned surface (Inherently disclosed in Brown, Abstract, lines 7-8, “…detector is for detecting radiation coming from the work surface collected by the beam steering optics of the second scanner…”, where the beam steering optics can be controlled); 
receive information from the sensor, the information including the data encoded in the indicia (Inherently disclosed in Brown, Page 7, lines 1-2, “…recording detector values based on a reference pattern located in the field of view.”); and 
decode the data (Inherently disclosed in Brown, Page 3, Para. 1, lines 6-8, “Calibrated to capture an image of the first test pattern and the second test pattern and compare the reference pattern stored in the memory of the control device with the first test pattern and the second test pattern camera is used.”, where in the calibration process, the image is decoded through the phase shift calculations).
	Regarding claim 8, modified Brown teaches the apparatus according to claim 1, as set forth above, discloses wherein the indicia is a barcode, a matrix code, a 3D code, text, an image (Inherently disclosed in Brown, Page 5, Para. 3, lines 4 from end, “The images of the reference pattern captured by the light module detector 123 are compared…”, where the reference pattern is, Page 5, Para. 3, lines 3-5, “…reference pattern includes a plurality of regions of parallel lines spaced at equal intervals, in this embodiment squares 208a, 208b, some of which have lines spaced in the x-direction. The other of the squares 208b have lines spaced in the y direction.”, and is captured as an image), or a surface feature of the patterned surface.
Regarding claim 11, Brown discloses a method of encoding data in a surface of a build chamber of an additive manufacturing system (Page 3, Para. 3, line 2, “…a build chamber 101…”, where the build chamber has a work surface 110; and Page 5, Para. 2, line 2, “…a reference pattern is placed in the work surface 110.”, where the reference pattern has indicia or markings through the plurality of lines in the pattern, where the reference pattern is created by the radiation beams, Claim 11, lines 1-2, “…reference pattern is formed using one of the radiation beams.”), the method comprising: 
receiving, by a control component, data from a sensor communicatively coupled to the control component (Page 4, Para. 5, last 4 lines, “Correction values for the uncalibrated light module 106 are determined based on the difference between the actual position and the nominal position, as before, based on the correction values determined for multiple positions on the work surface 110 Then, a correction map or correction function can be determined.”, where positioning information is gathered from the image by the control device), the data corresponding to detected radiation that are emitted as a result of impingement of an energy beam on the surface of the build chamber (Abstract, lines 7-8, “…the detector is for detecting radiation coming from the work surface collected by the beam steering optics of the second scanner…”), the radiation having characteristics that are indicative of a unique pattern on or in the surface of the build chamber (Page 4, Para. 3 from end, lines 7-8, “The image of the reference pattern 205…”, where the radiation is turned into an image with the reference pattern features); 
storing the data in code repository (Page 4, Para. 3 from end, lines 7-8, “The image of the reference pattern 205 recorded on the detector 123…”, where the image is stored); and 
associating the data with corresponding data in the code repository (Page 3, Para. 1, lines 6-8, “Calibrated to capture an image of the first test pattern and the second test pattern and compare the reference pattern stored in the memory of the control device with the first test pattern and the second test pattern camera is used.”), the corresponding data being encoded and accessible when subsequently accessed as a result of detecting radiation signals that result from impingement of a subsequent energy beam on the surface of the build chamber (Page 5, Para. 3, lines 3-5 from end, “The images of the reference pattern captured by the light module detector 123 are compared, and correction values are determined to align the uncalibrated light module 106 with the calibrated light module 106.”, where the image is considered ‘encoded’ as the phase shift and positioning need to be calculated by the processor in the controller to decode the image).
	Brown does not disclose:
the emissions from the energy beam being specifically X-ray emissions.
However, Thiel discloses, in the similar field of calibrating additive manufacturing systems (Abstract, line 1, “…calibrating an irradiation system…”), where a similar reference pattern is detected (Abstract, lines 15-16, “…a detecting unit (34) adapted to detect process emissions emitted from a region of an impingement point (36) on the irradiation plane (22)…”), where the emissions can be X-ray emissions (Page 10, lines 31-36, “The detecting unit may be adapted to detect thermal emissions and/or electromagnetic waves, in particular X-ray radiation, UV light, visible light, near-IR light, IR light, far-IR light or microwaves or the like . For this purpose, the detecting unit may comprise at least one suitable detector, for instance a pyrometric sensor, a photodetector…or any other type of detector as appropriate.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the detector from Brown to be able to detect X-ray emission as taught by Thiel.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the detector to access a greater amount of the electromagnetic spectrum, which would increase the flexibility of the detector in being able to calibrate the system in different conditions, as stated by Thiel, Page 10, lines 31-36, “The detecting unit may be adapted to detect thermal emissions and/or electromagnetic waves, in particular X-ray radiation, UV light, visible light, near-IR light, IR light, far-IR light or microwaves or the like . For this purpose, the detecting unit may comprise at least one suitable detector…”.
	Regarding claim 12, modified Brown teaches the method according to claim 11, as set forth above, discloses further comprising: 
actuating an energy beam (EB) gun to cause the EB gun to emit the energy beam (Inherently disclosed in Brown, Abstract, lines 4-5, “…control the beam steering optics of the pair of scanners, thereby directing the radiation beam…”); and 
directing the EB gun to move the energy beam across the surface of the build chamber such that the energy beam impinges on the unique pattern (Inherently disclosed in Brown, Abstract, lines 7-8, “…detector is for detecting radiation coming from the work surface collected by the beam steering optics of the second scanner…”, where the beam steering optics can be controlled).

Regarding claim 14, Brown discloses a method of decoding data stored in a patterned surface of a build chamber of an additive manufacturing system (Page 3, Para. 3, line 2, “…a build chamber 101…”, where the build chamber has a work surface 110; and Page 5, Para. 2, line 2, “…a reference pattern is placed in the work surface 110.”, where the reference pattern has indicia or markings through the plurality of lines in the pattern, where information from the reference pattern is extracted during the phase shift calculation, Page 5, Para. 3, lines 2-3 from end, “The correction value can be determined by calculating the phase shift of the reference pattern between two images…”), the method comprising: 
receiving, by a control component, data from a sensor communicatively coupled to the control component (Page 4, Para. 5, last 4 lines, “Correction values for the uncalibrated light module 106 are determined based on the difference between the actual position and the nominal position, as before, based on the correction values determined for multiple positions on the work surface 110 Then, a correction map or correction function can be determined.”, where positioning information is gathered from the image by the control device), the data corresponding to detected radiation that are emitted as a result of impingement of an energy beam on the patterned surface of the build chamber (Abstract, lines 7-8, “…the detector is for detecting radiation coming from the work surface collected by the beam steering optics of the second scanner…”), the radiation having characteristics that are indicative of a unique pattern on or in the patterned surface of the build chamber (Page 4, Para. 3 from end, lines 7-8, “The image of the reference pattern 205…”, where the radiation is turned into an image with the reference pattern features); and 
extracting information from the data (Page 4, Para. 3 from end, last 4 lines, “Correction values for the uncalibrated light module 106 are determined based on the difference between the actual position and the nominal position, as before, based on the correction values determined for multiple positions on the work surface 110 Then, a correction map or correction function can be determined.”, where the correction would require extracting information from the image and where the phase shift process would also require understanding the positioning of the features within the image).
	Brown does not disclose:
the emissions from the energy beam being specifically X-ray emissions.
However, Thiel discloses, in the similar field of calibrating additive manufacturing systems (Abstract, line 1, “…calibrating an irradiation system…”), where a similar reference pattern is detected (Abstract, lines 15-16, “…a detecting unit (34) adapted to detect process emissions emitted from a region of an impingement point (36) on the irradiation plane (22)…”), where the emissions can be X-ray emissions (Page 10, lines 31-36, “The detecting unit may be adapted to detect thermal emissions and/or electromagnetic waves, in particular X-ray radiation, UV light, visible light, near-IR light, IR light, far-IR light or microwaves or the like . For this purpose, the detecting unit may comprise at least one suitable detector, for instance a pyrometric sensor, a photodetector…or any other type of detector as appropriate.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the detector from Brown to be able to detect X-ray emission as taught by Thiel.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing the detector to access a greater amount of the electromagnetic spectrum, which would increase the flexibility of the detector in being able to calibrate the system in different conditions, as stated by Thiel, Page 10, lines 31-36, “The detecting unit may be adapted to detect thermal emissions and/or electromagnetic waves, in particular X-ray radiation, UV light, visible light, near-IR light, IR light, far-IR light or microwaves or the like . For this purpose, the detecting unit may comprise at least one suitable detector…”.
Regarding claim 15, modified Brown teaches the method according to claim 14, as set forth above, discloses further comprising: actuating an energy beam (EB) gun to cause the EB gun to emit the energy beam (Inherently disclosed in Brown, Abstract, lines 4-5, “…control the beam steering optics of the pair of scanners, thereby directing the radiation beam…”); and 
directing the EB gun to move the energy beam across the patterned surface of the build chamber such that the energy beam impinges on the unique pattern (Inherently disclosed in Brown, Abstract, lines 7-8, “…detector is for detecting radiation coming from the work surface collected by the beam steering optics of the second scanner…”, where the beam steering optics can be controlled).
Regarding claim 18, modified Brown teaches the method according to claim 14, as set forth above, discloses further comprising: comparing the information from the data to reference data in a database (Inherently disclosed in Brown, Page 3, Para. 1, last 2 lines, “Calibration methods can include autocorrelation methods or matching methods.”, where the memory serves as the database for storing reference patterns, where the autocorrelation or matching is how the control device corresponds the image to the specific reference in memory); and 
when a match is found in the reference data, extracting the reference data from the database (Inherently disclosed in Brown, Page 3, Para. 1, lines 6-7, “Calibrated to capture an image of the first test pattern and the second test pattern and compare the reference pattern stored in the memory of the control device…”, where the reference pattern is extracted from the memory for comparison).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (JP 2019519760 A) in view of Thiel (WO 2019158394 A1) and in further view of Milshtein et al. (WO 2019173000 A1, hereinafter Milshtein).
	Regarding claim 2, modified Brown teaches the apparatus according to claim 1, as set forth above, discloses further comprising a build platform.
Modified Brown does not disclose:
wherein the patterned surface is a surface of the build platform.
	However, Milshtein discloses, in the similar field of calibration using a reference pattern (Para. 00177, lines 10-11, “A detection system may be calibrated (e.g., using an accurate
target pattern), e.g., as described herein.”), where the patterned surface can be on the surface of the build platform (Page 4, lines 3-7 from end, “In some embodiments, the formed marker is formed in or on: the etched pattern, the platform, or an exposed surface of a material bed disposed on (e.g., and supported by) the platform. In some embodiments, the formed marker is formed (e.g., laterally) adjacent to the etched pattern, the platform, or the exposed surface of the material bed.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified reference pattern in modified Brown to be located on the build platform as taught by Milshtein.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of increased flexibility in the positioning of the reference pattern, as Milshtein discloses multiple embodiments of the positioning that still achieve the same end result of calibration, stated by Milshtein, Page 4, lines 3-7 from end, “In some embodiments, the formed marker is formed in or on: the etched pattern, the platform, or an exposed surface of a material bed disposed on (e.g., and supported by) the platform.”.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (JP 2019519760 A) in view of Thiel (WO 2019158394 A1) and in further view of Lehmann (EP 3650206 A1).
	Regarding claim 5, modified Brown teaches the apparatus according to claim 4, as set forth above.
Modified Brown does not disclose:
wherein the calibration plate is removable from the build chamber.
However, Lehmann discloses, in the similar field of calibration plates for additive manufacturing (Para. 0039, lines 11-13, “…reference marks are generated, by each of the at least one laser device, before a work material is provided on the work base, on a calibration plate.”), where the calibration plate is removable from the build chamber (Para. 0043, lines 9-11, “After an initial calibration of the at least one laser device based on the calibration plate, the calibration plate may be removed from the system.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the calibration plate in modified Brown to be removable as taught by Lehmann.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of not requiring the calibration plate to be present in every workpiece, as with the calibration plate removed, materials no longer need to be supported by the plate. This feature would increase flexibility in the workpiece design and is stated by Lehmann, Para. 0043, lines 10-15, “…calibration plate may be removed from the system…calibration plate may remain on the work base, such that layers of work material that are subsequently dispensed on the work base may be supported, at least in part, by the calibration plate.”.

Claims 7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (JP 2019519760 A) in view of Thiel (WO 2019158394 A1) and in further view of Wiesner et al. (CN 110446573 A, hereinafter Wiesner).
	Regarding claim 7, modified Brown teaches the apparatus according to claim 1, as set forth above.
Modified Brown does not disclose:
wherein the indicia comprises one or more protrusions and one or more recesses in the patterned surface, the one or more protrusions and the one or more recesses arranged to encode data therein.
However, Wiesner discloses, in the similar field of calibration patterns for additive manufacturing (Page 3, last Para., lines 1-3, “…manufacturing three-dimensional…calibration plate…”), where the indicia can be a protrusion and a recess (Page 8, Para. 3-4 from end, lines 3-8, “…calibration structure comprises at least one protrusion, wherein the irradiation system is adapted as the background at the calibration operation in the bump region to perform the irradiation of the calibration structure…Additionally or alternatively, the calibration structure may further comprising at least one recess…”), where different data can be gained from the different structures (Page 8, Para. 3 from end, lines 6-8, “…irradiation system scanning calibration structure, since the surface characteristics in the hollow area of the change, it is possible to change the reflection behavior of the radiation emitted by the irradiation system.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the indicia of the reference pattern in modified Brown to include protrusions and recesses as taught by Wiesner.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having access to greater features for the reference pattern, which would make the calibration more comprehensive, as stated by Wiesner, Page 9, Para. 3, lines 1-2, “With this main part and secondary part forms a concave and/or convex advantages can be more
comprehensive calibration.”.
Regarding claim 16, modified Brown teaches the method according to claim 14, as set forth above.
Modified Brown does not disclose:
wherein the patterned surface comprises indicia selected from a barcode, a matrix code, a 3D code, text, or a surface feature of the patterned surface.
However, Wiesner discloses a calibration pattern that can consist of protrusions and recesses, which would be surface features (Page 8, Para. 3-4 from end, lines 3-8, “…calibration structure comprises at least one protrusion, wherein the irradiation system is adapted as the background at the calibration operation in the bump region to perform the irradiation of the calibration structure…Additionally or alternatively, the calibration structure may further comprising at least one recess…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the indicia of the reference pattern in modified Brown to include protrusions and recesses as taught by Wiesner.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of having access to greater features for the reference pattern, which would make the calibration more comprehensive, as stated by Wiesner, Page 9, Para. 3, lines 1-2, “With this main part and secondary part forms a concave and/or convex advantages can be more
comprehensive calibration.”.
Regarding claim 17, modified Brown teaches the method according to claim 16, as set forth above, discloses wherein extracting information from the data comprises: generating an image from the data using image processing software (Inherently disclosed in Brown, Page 4, Para. 3 from end, lines 7-8, “The image of the reference pattern 205 recorded on the detector 123…”, where the data from the radiation is turned into an image), the image comprising the indicia (Inherently disclosed in Brown, Page 4, Para. 3 from end, line 7, “The image of the reference pattern 205…”, where the reference pattern contains the indicia); and 
extracting information from the indicia (Inherently disclosed in Brown, Page 4, Para. 3 from end, last 4 lines, “Correction values for the uncalibrated light module 106 are determined based on the difference between the actual position and the nominal position, as before, based on the correction values determined for multiple positions on the work surface 110 Then, a correction map or correction function can be determined.”, where the correction would require extracting information from the image and where the phase shift process would also require understanding the positioning of the features within the image).

Claims 9-10, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (JP 2019519760 A) in view of Thiel (WO 2019158394 A1) and in further view of Garcia et al. (WO 2019125407 A1, hereinafter Garcia).
Regarding claim 9, modified Brown teaches the apparatus according to claim 1, as set forth above.
Modified Brown does not disclose:
wherein the data encoded in the indicia comprises one or more of identification data, compatibility data, use number data, and authenticity data.
However, Garcia discloses, in the similar field of calibration patterns for additive manufacturing (Para. 018, line 1, “…calibrate a 3D printer…”), where identification data is printed along the calibration pattern (Para. 018, lines 6-8, “Generating an object comprising two portions, a first portion having an identification pattern and a second portion representing a calibration part”), where the identification pattern can be considered another indicia. It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the calibration pattern in modified Brown to also include the identification indicia as taught by Garcia.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of gaining more information about the calibration objects generated, as stated by Garcia, Para. 022, lines 1-3, “The identification pattern of the additional object relates to the set of three dimensional objects, wherein the identification pattern relates to any information concerning the set of three-dimensional objects to be generated…”.
	Regarding claim 10, modified Brown teaches the apparatus according to claim 1, as set forth above, indicia corresponds to an entry in a database or look up table (Inherently disclosed in Brown, Page 3, Para. 1, lines 6-7, “Calibrated to capture an image of the first test pattern and the second test pattern and compare the reference pattern stored in the memory of the control device…”, where Page 3, Para. 1, last 2 lines, “Calibration methods can include autocorrelation methods or matching methods.”, where the memory serves as the database for storing reference patterns, where the autocorrelation or matching is how the control device corresponds the image to the specific reference in memory). 
Modified Brown does not disclose:
wherein the indicia provides an encoded alphanumeric string.	
However, Garcia discloses that the identification pattern can be letters, numbers, signs or symbols and machine readable (Para. 032, last 3 lines, “In some examples, the identification pattern comprises at least one of letters, numbers, signs or symbols and may be machine readable.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the indicia of modified Brown to use the alphanumeric identification pattern as taught by Garcia, where the alphanumeric pattern would be used to identify patterns stored in memory as the matching method.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of encoding information within indicia that is machine readable through the different symbols for use as a potential matching method disclosed in Brown, as stated by Garcia, Para. 032, last 3 lines, “In some examples, the identification pattern comprises at least one of letters, numbers, signs or symbols and may be machine readable.”.
Regarding claim 13, modified Brown teaches the method according to claim 11, as set forth above, discloses wherein storing the data in the code repository comprises: 
generating an image from the data using image processing software (Inherently disclosed in Brown, Page 4, Para. 3 from end, lines 7-8, “The image of the reference pattern 205 recorded on the detector 123…”, where the data from the radiation is turned into an image), and storing the extracted information in the code repository (Inherently disclosed in Brown, Claim 18, lines 1-2, “…phase shift is determined through Fourier analysis of the detector values recorded by the detector.”, where information from the image is stored or recorded with the detector).
Modified Brown does not disclose:
the image comprising an encoded symbol; 
extracting information from the encoded symbol; and 
However, Garcia discloses, an image having letters, numbers, signs or symbols (Para. 032, last 3 lines, “In some examples, the identification pattern comprises at least one of letters, numbers, signs or symbols…”) that are machine readable, meaning that the symbols can be extracted by the machine to gain information (Para. 032, last 2 lines, “…letters, numbers, signs or symbols and may be machine readable.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the calibration pattern in modified Brown to also include the identification indicia as taught by Garcia and to have the identification information stored within the detector of Brown. 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of gaining more information about the calibration objects generated, as stated by Garcia, Para. 022, lines 1-3, “The identification pattern of the additional object relates to the set of three dimensional objects, wherein the identification pattern relates to any information concerning the set of three-dimensional objects to be generated…”.
Regarding claim 19, modified Brown teaches the method according to claim 14, as set forth above.
Modified Brown does not disclose:
further comprising adding additional data to a record corresponding to the information.
However, Garcia discloses having alphanumeric symbols inserted into the indicia, which would be additional data stored with the image (Para. 032, last 3 lines, “In some examples, the identification pattern comprises at least one of letters, numbers, signs or symbols and may be machine readable.”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the indicia of modified Brown to use the alphanumeric identification pattern as taught by Garcia, where the alphanumeric pattern would be used to identify patterns stored in memory as the matching method.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of encoding information within indicia that is machine readable through the different symbols for use as a potential matching method disclosed in Brown, as stated by Garcia, Para. 032, last 3 lines, “In some examples, the identification pattern comprises at least one of letters, numbers, signs or symbols and may be machine readable.”.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (JP 2019519760 A) in view of Thiel (WO 2019158394 A1) and in further view of Puigardeu et al. (WO 2018182594 A1, hereinafter Puigardeu).
	Regarding claim 20, modified Brown teaches the method according to claim 14, as set forth above.
Modified Brown does not disclose:
further comprising completing one or more additional steps selected from deactivating one or more components of the additive manufacturing system and transmitting an error message.
However, Puigardeu discloses, in the similar field of calibration for additive manufacturing (Para. 0038, lines 1-2, “…a calibration process is performed at block 218 in the method of Figure 2.”), where if a threshold is exceeded, the machine will get an error message (Para. 0037, lines 9-12, “…thermal sensor exceeds the threshold error, a warning indication 220 is provided. The warning indication is for example a warning message presented on a display of the additive manufacturing system or a warning noise or other warning communication for example to a user of the additive manufacturing system…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the additive manufacturing device in modified Brown to include the error message as taught by Puigardeu.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of allowing a user to calibrate the additive manufacturing system through other methods or override the warning and continue with an incorrectly calibrated system, as stated by Puigardeu, Para. 0037, last 5 lines, “By warning the user of the additive manufacturing system, the user can for example calibrate the thermal sensor using an alternative method or override the warning and continue printing, despite the potential reduction in object quality associated with an incorrectly calibrated additive manufacturing system.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
12/08/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761